Citation Nr: 1047116	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-17 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior November 16, 2006, for an 
award of a 50 percent disability rating for service-connected 
obstructive sleep apnea, including on the basis of clear and 
unmistakable error (CUE) in a July 20, 1995 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to December 
1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO, which granted a 50 
percent rating for the Veteran's service-connected obstructive 
sleep apnea, effective November 16, 2006, the date of claim.  In 
October 2007, the Veteran filed a notice of disagreement to the 
effective date assigned and asserted CUE in a July 20, 1995 
rating decision.  In May 2008, a statement of the case was issued 
(including a CUE analysis), and a substantive appeal was received 
in June 2008.  A Board hearing was held in October 2010.


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for 
obstructive sleep apnea on November 16, 2006.  

2.  Prior to November 16, 2006, it was not factually 
ascertainable that the Veteran's service-connected obstructive 
sleep apnea increased in severity so as to meet the criteria for 
a 50 percent rating. 

3  The July 20, 1995 RO rating decision was consistent with and 
reasonably supported by the evidence then of record, and the 
existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.




CONCLUSIONS OF LAW

1.  An effective date prior to November 16, 2006, for the 
assignment of a 50 percent disability rating for obstructive 
sleep apnea, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2010).

2.  The July 20, 1995 RO rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a), is not applicable to the issue of 
clear and unmistakable error.  The Court has held that the VCAA 
does not apply to CUE actions.  See Livesay v. Principi, 15 
Vet.App. 165 (2001)(en banc) (holding VCAA does not apply to 
Board CUE motions); Baldwin v. Principi, 15 Vet.App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims).  The general 
underpinning for the holding that the VCAA does not apply to CUE 
claims is that regulations and numerous legal precedents 
establish that a review for CUE is only upon the evidence of 
record at the time the decision was entered (with exceptions not 
applicable in this matter).  See Fugo v. Brown, 6 Vet.App. 40, 43 
(1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) 
(affirming the Court's interpretation of 38 U.S.C. § 5109A that 
RO CUE must be based upon the evidence of record at the time of 
the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 
(Fed. Cir. 2000) (upholding Board CUE regulations to this 
effect).

However, with regard to the claim for an earlier effective date, 
the VCAA is applicable.  Under the VCAA, VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 
C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).

Duty to Notify

The record shows that in a June 2007 VCAA letter, the appellant 
was informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant was 
also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in June 
2007, which was prior to the August 2007 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves the issue of an earlier 
effective date, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the June 
2007 letter gave notice of the types of evidence necessary to 
establish an  effective date. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, Board hearing testimony 
and a VA examination report.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the Board 
to decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

Earlier Effective Date

The Veteran is seeking an effective date prior to November 16, 
2006 for the grant of a 50 percent disability rating for his 
service-connected obstructive sleep apnea.  The law pertaining to 
the effective date of a VA claim for increase in disability 
mandates that unless specifically provided otherwise, the 
effective date for the increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The pertinent statute then goes on to 
specifically provide that the effective date of an award of 
increased compensation shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, if 
any application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase 
became ascertainable more than one year prior to the date of 
receipt of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became ascertainable 
after the filing of the claim, then the effective date would be 
the date of increase.  See generally Harper v. Brown, 10 Vet.App. 
125 (1997).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final.  
38 U.S.C.A. § 7105.

Initially, the Board notes that in a July 20, 1995 rating 
decision, service connection was granted and a noncompensable 
evaluation was assigned.  The Veteran was informed of this 
decision in July 1995, and he failed to file a notice of 
disagreement within one year.  There is no indication in the 
claims file of any intent to file a claim for an increased 
disability evaluation for service-connected obstructive sleep 
apnea until he filed his current claim on November 16, 2006.  In 
fact, the first documentation in the claims file after the July 
1995 rating decision is the November 2006 claim.  In the August 
2007 rating decision, the RO increased the disability rating to 
50 percent, effective November 16, 2006, the date of claim.  In 
his October 2007 notice of disagreement and June 2008 substantive 
appeal, the Veteran claimed that the effective date of the 
assignment of a 50 percent disability rating for chronic 
obstructive sleep apnea should be the date he was granted service 
connection, December 31, 1994, because service treatment records 
documented his need to use a CPAP machine. 

In his October 2010 hearing testimony, the Veteran reiterated 
that an earlier effective date was warranted because his service 
treatment records documented the need for a CPAP machine.  He 
also indicated that at the time of the July 1995 rating decision, 
he simply accepted what he was told and was not aware of the 
legal procedures, but his sleep problems had been with him the 
whole time and the only reason he had not been using a CPAP 
machine as documented in a March 1995 VA examination was because 
he could not afford one and it was not covered by insurance.  His 
wife testified that she met the Veteran in June 2004 and he 
exhibited sleep problems, snoring and sluggishness during the day 
and that once he started on the CPAP machine, he felt much better 
during the day.  The Veteran and his wife also testified as to 
the current severity of the Veteran's sleep apnea.    

The Board observes that the Veteran did not submit a notice of 
disagreement within one year of notice of the July 20, 1995 RO 
rating decision.  Accordingly, this decision is final.  38 
U.S.C.A. § 7105.  Although the Veteran testified at his hearing 
that he was unaware as to how to file an appeal of the first RO 
decision, a copy of his notification letter dated in July 1995 
showed that the information that he needed regarding his 
appellate rights or request for a personal hearing was contained 
therein.  As this letter clearly informs the Veteran of this 
information, there is no evidence of a pending claim or error on 
the part of VA on this basis.   

With consideration of the above analysis that the July 1995 
rating decision is final, and the first claim for an increase for 
obstructive sleep apnea was received on November 16, 2006, the 
general rule, as provided at 38 C.F.R. § 3.400(o)(1), is that the 
effective date of the award of an increased evaluation is the 
date of the Veteran's claim, November 16, 2006, or the date 
entitlement is shown, whichever is later.  Therefore, the focus 
of the Board's review is whether it is factually ascertainable 
that the Veteran experienced an increase in his service-connected 
sleep apnea during the year prior to November 16, 2006 to warrant 
a higher rating.  See Quarles v. Derwinski, 3 Vet.App. 129, 135 
(1992); see also Harper v. Brown, 10 Vet.App. 125, 126 (1997) 
(38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim (provided 
also that the claim is received within one year after the 
increase)).  In making this determination, the Board will review 
the entirety of the evidence of record.  See Hazan v. Gober, 
10 Vet.App. 511 (1997); Swanson v. West, 12 Vet.App. 442 (1999).

The Board has considered whether it was factually ascertainable 
that the Veteran's service-connected disability had increased in 
severity in the year prior to November 16, 2006.  The Veteran and 
his spouse, who had known the Veteran since June 2004, both 
testified to the severity of his symptoms and the need for a CPAP 
machine prior to November 16, 2006.  Nevertheless, the evidence 
of record does not contain any medical evidence reflecting 
treatment for sleep apnea during this period.  There is clearly 
no objective evidence of record to corroborate the Veteran's 
recent claim suggesting that it was factually ascertainable that 
his service-connected disability had increased in severity in the 
year prior to November 16, 2006 and an earlier effective date is 
not warranted under this criteria.  

However, the Board observes that the current rating criteria for 
sleep apnea were added to the Schedule of Rating for the 
Respiratory System, effective October 7, 1996.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6847.  If the award of compensation is 
due to a liberalizing change in the law or an administrative 
issue, the effective date of the award shall be fixed in 
accordance with the facts, but shall not be earlier than the date 
of the change in the law.  In no event shall the increase be 
retroactive for more than one year from the date of application 
for the award or the date of administrative determination, 
whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114(a).  The provisions of this paragraph are applicable to a 
claim for increase.  As in the instant case, if a claim is 
reviewed at the claimant's request more than one year after the 
effective date of the law, the effective date of the award may be 
one year prior to the date of receipt of such request, if the 
veteran met all the criteria of the liberalizing law or issue at 
that time.  38 C.F.R. § 3.114(a)(3).  

Nevertheless, in the instant case, there is no medical evidence 
of record to show that the Veteran met all of the criteria for an 
increased rating as of the effective date of the liberalizing law 
(October 7, 1996).  There are no treatment records in the claims 
file pertaining to the Veteran's sleep apnea after the 1995 VA 
examinations until  2007.  Accordingly, the regulations provide 
that the effective date of for the increase shall be the date of 
receipt of the claim; that is, November 16, 2006.

In conclusion, based on the analysis above, an effective date 
prior to November 16, 2006, for a 50 percent disability rating 
for service-connected obstructive sleep apnea is clearly not 
warranted.

Clear and Unmistakable Error

The Veteran has also claimed CUE in the July 20, 1995 RO rating 
decision with regard to failing to assign a compensable 
disability evaluation for obstructive sleep apnea.  Under the 
provisions of 38 C.F.R. § 3.105(a), previous determinations that 
are final and binding, including decisions of the assignment of 
disability ratings, will be accepted as correct in the absence of 
clear and unmistakable error.  In order for a claim of CUE to be 
valid, there must have been an error in the prior adjudication of 
the claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must 
be "undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made, and a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, nor 
can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 (1991).  It 
is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo, 6 Vet. App. at 43.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. 
App. at 313-14.

At the time of the July 10, 1995 rating decision, there was no 
rating code that specifically addressed sleep apnea.  Thus, the 
RO rated the Veteran's service-connected obstructive sleep apnea 
under 38 C.F.R. § 4.97, Diagnostic Code 6520 for stenosis of the 
larynx.  Under this code, when stenosis of the larynx 
continuously requires a tracheotomy tube, a 100 percent 
evaluation was assigned.  If stenosis of the larynx involves 
severe impairment of respiration, manifested by dyspnea on slight 
exertion, a 60 percent evaluation was assigned.  A 30 percent 
evaluation was assigned when there is moderate impairment of 
respiration, manifested by dyspnea on moderate exertion, and a 10 
percent evaluation was assigned when there is mild impairment of 
respiration, manifested by dyspnea on heavy exertion.  38 C.F.R. 
§ 4.97, Diagnostic Code 6520 (1995).  
 
Again, the Veteran argues that the July 20, 1995 rating decision 
was clearly and unmistakably erroneous in failing to award a 
compensable disability rating for obstructive sleep apnea given 
that his service treatment records showed the need for the use of 
a CPAP machine.  In reviewing all of the evidence on file, the 
Board can find no clear and unmistakable error of fact or of law 
in the RO's July 20, 1995  rating decision.  

The evidence before the RO in July 1995 was duly considered in 
the rating decision.  The evidence which was on file and 
considered at the time included service treatment records and 
March and April 1995 VA examinations.  Service treatment records 
showed that the Veteran underwent a sleep study in May 1994 and 
moderate to severe obstructive sleep apnea was diagnosed and he 
was issued a CPAP machine, which provided significant relief from 
his symptoms.  A September 1994 Medical Board Report indicated 
that this disability along with the use of a CPAP machine was not 
compatible with full duty status.  It was recommended that the 
case be referred for evaluation by a Physical Evaluation Board 
(PEB). Subsequently, the Veteran was found to be physically unfit 
for continued military service and was placed on the temporary 
disabled retirement list.  A subsequent May 1995 polysomnogram at 
Madigan Army Medical Center continued to show a diagnosis of 
obstructive sleep apnea as well as poor sleep hygiene with 
inadequate sleep time.  A CPAP machine was recommended.  

The Veteran underwent a VA neurology examination in March 1995.  
The Veteran reported always having sleep problems.  He indicated 
that a CPAP seemed to help, but he was not currently using one.  
Neurological examination was normal.  The diagnosis was sleep 
apnea by history, perhaps familial.  The Veteran was also 
afforded a general VA examination in April 1995.  The respiratory 
system was clinically evaluated as normal.    

Subsequently, in a July 20, 1995 rating decision, the RO granted 
service connection for sleep apnea and awarded a noncompensable 
disability rating, effective December 31, 1994.  As noted, a CUE 
claim must be based on the evidence in the record when the prior 
decision was rendered.  Pierce v. Principi, 240 F.3d 1348, 1353 
(Fed. Cir. 2001).  The award of a noncompensable disability 
rating, effective December 31, 1994, was correct given the state 
of the evidence at that time.  The RO applied the appropriate 
rating criteria by analogy in effect at that time.  Further, the 
award was factually supportable by the record at that time, and 
both the positive and negative evidence of record were 
acknowledged.  It is apparent that the adjudicators reviewed the 
service treatment records and VA examinations in making a 
determination as to the disability rating assigned.  
Significantly, the VA examination reports showed that the 
Veteran's neurological and respiratory systems were evaluated as 
normal.  Judgments as to the credibility and probative value of 
individual items of evidence are inherent in the function of VA 
adjudicators.  A disagreement with how a prior adjudication 
evaluated the facts does not establish CUE.  Luallen v. Brown, 8 
Vet.App. 92, 95 (1995); Russell, supra.  

The Veteran primarily asserts that even though he was not using a 
CPAP machine at that time, he required one and the RO committed 
CUE by not taking that fact into consideration.  However, the 
Veteran is basing this argument on the current rating criteria 
for sleep apnea, which was not in effect at the time of the prior 
July 1995 rating decision.  The rating criteria at the time of 
the July 1995 rating decision did not provide for a higher rating 
based on the use of a CPAP machine.  

Further, the Veteran has alleged that the VA examinations were 
insufficient because no sleep study was performed.  Nevertheless, 
to the extent that the Veteran alleges that VA violated its duty 
to assist, failure to fulfill the duty to assist cannot be CUE.  
Baldwin v. West, 13 Vet.App. 1, 5 (1999).  A Federal Circuit 
decision held that a failure to give a veteran a proper medical 
examination did not constitute a grave procedural error.  Cook v. 
Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error were 
not "grave and procedural," the deficiencies in the examination 
only leave an incomplete record rather than an incorrect one and 
are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Moreover, it is not certain that this evidence would have clearly 
and undebatably changed the outcome.  See Damrel, supra; Hazan v. 
Gober, 10 Vet. App. 511, 522-23 (1997).

The Veteran also appears to argue that the VA erred because he 
was not referred for further treatment or VA medical services 
even though he testified that he did not seek medical care at the 
VA at that time.  Regardless, this argument is misplaced because 
the issue before the RO was one of compensation, and any issue 
the Veteran had with respect to receiving treatment should have 
been addressed with an appropriate VA Medical Center.  

In light of the foregoing, the Board concludes that the correct 
facts, as known at the time, were before VA adjudicators who 
awarded a noncompensable disability rating and that the statutory 
and regulatory provisions extant at the time were correctly 
applied.  The Board finds that there was no error which was 
undebatable and of the sort which, had it not been made would 
have manifestly changed the outcome at the time it was made.  

Although the Veteran may claim that his sleep problems have been 
consistent over the years, the appeal must be denied for the 
aforementioned reasons.  


ORDER

Entitlement to an effective date prior to November 16, 2006, for 
the award of a 50 percent disability rating for obstructive sleep 
apnea is not warranted, including on the basis of clear and 
unmistakable error (CUE) in a July 20, 1995 rating decision.  The 
appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


